Case 1:20-cv-04340-GBD-RWL Document 28 Filed 08/21/20 Page 1 of 3

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S, Marshal"

 

PLAINTIFF COURT CASE NUMBER

Abraham Gross 20-cv-04340-GBD-SN

DEFENDANT
The City of New York et al Summons & Complaint

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Harold Weinberg

TYPE OF PROCESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

AT ADDRESS (Street or RFD, Apartment Ne., City, State and ZIP Code)
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NS 10088
SEND NOTICE OF SERVICE COPY TO RBQUESTER AT NAME AND ADDRESS BELOW Number of process to be “ x S
served with this Form 285, bo ~~
Pro Se: Abraham Gross Number of parties to he’. Es oO rT
40 W. 77th St. served inthiscase i. pR pS] co
Apt. 106 Check for service - oy = mo
New York, NY 10024 on U.S.A. a) ge _
~ >= ee
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (nelide Business and Alternate Adds 'eosape oO mi
Alf Telephone Numbers, and Estimated Times Available for Service): 5 =n
rt
BR veo a.
ee
Signature of Attorney other Originator requesting service on behalf of: Bq PLAINTIFF TELEPHONE NUMBER, “oh DA TIM: A271
[] DEFENDANT 212-805-0175 #2 2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS NE : ne =
[acknowledge receipt for the total | Total Process | District of District to —

Signature of Authorized USMS Deputy or Clerk :;
number of process indicated

" .

: Origin Serve a = a we

(Sign only for USM 285 if more = “eh m4 :
than one USM 285 is submitted) | aD No (8 ( [N OS \ ; UL tJ 7 1

[hereby certify and return that | [] have personally served BeTave legal evidence of service, [] have executed as shown in "Rema the piticess deseribedtin the w
individual, company, corporation, ete., at the address shown above on the on the individual, company, corporation, etc. shown at the address Whitirsdabeloy. ee

  

 

 

 

 

  

 

(FD L hereby certify and retum that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below) a

Name and title af indiviqual served (if'not shown above) Tine [] am
Havele We} nhbenr ~ S10/ fon or 13] 78 Cpe

 

 

 

 

 

 

Address (complete only different than shown abday Signature br U.S. Marshal or Deputy

 

Seryice Eee Total Mileage Charges Forwarding Fee Total Chatges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors) ! (Amount of Refund*}

OD] ph oo

 

 

a

 

 

 

 

 

REMARKS

Ju 27 2020

 

at!

 

t
Vw
Ae , Form USM-285
PRIGR VERSIONS OF THIS FORM ARE OBSOLETE (0 Y24O a 0) Rev, LI/L8
“ :

 

 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 28 Filed 08/21/20 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

 

oU0 Pearl street, suite 400, New York, Ny 1TOQ0?
STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT
A. STATEMENT OF SERVICE BY MAIL
United States District Court

for the iy,
Southern District of New York

 

wipe
Cp

Civil File Number 20 Civ. 4340
July 27, 2020
Abraham Gross vs.

The City of New York, et al.

TO: Harold Weinberg
New York City Department of Housing Preservation & Development
100 Gold Street
New York, NY 10038

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules,

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience. You should keep a copy for your records or for
your attorney.

Ifyou do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served] may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, if a defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. If you wish to consult with an attorney, you should do so as soon as possible
before the 60 days expire.

If you are served on behalf of a corporation, unincorporated association, partnership or
other entity, you must indicate under your signature your relationship to the entity. If you are
served on behalf of another person and you are authorized to receive process, you must indicate
under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 28 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Civ. 4340
Abraham Gross vs. The City of New York, etal.

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

I received a summons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 1S CHECKED, COMPLETE AS INDICATED:
1. x. lam not in military service.

2. I am in military service, and my rank, serial number and branch of
service are as follows:

Rank:

Serial Number:
Branch of Service:

TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: flucusr 13. 2620
(Date this acknowledgment is executed)

 

I affirm the above as true under penalty of perjury

tasatel ih

rl lleinber

Print Name

 

 

 

 

De pat General Counsel - nY2. Dept. | Housing Preservation d Dev.
Relations

f to Entity/Authority to Receive Service

of Process (e., self, officer, attorney, etc.)

USMS OFFICIAL: BECKY BRILL

 
